 SONICRAFT,- INC407Sonicraft,Inc.andWarehouse,Mail Order,Office,Technical and Professional Employees Union,Local 743,International Brotherhood-of Team-sters,Chauffeurs,Warehousemen and Helpersof America.Case 13-CA-22448,24 September 1985.SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 8 July 1983 the Board issued a Decision andOrder in this proceeding finding that the Respond-ent,Sonicraft, Inc., had violated Section 8(a)(5)and (1) of the Act by refusing to bargain withWarehouse, Mail Order, Office, Technical and Pro-fessional Employees Union, Local 743, Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America.' In that deci-sion,theBoard granted the 'General Counsel'sMotion for Summary Judgment, finding that theUnion was duly certified in Case 13-RC-15881 in aunit of production, maintenance, and warehouseemployees. In the latter proceeding, the Board hadadopted the Regional Director's findings and rec-ommendations overruling the Respondent's objec-tions to conduct affecting the results of the 11 De-cember 1981 election.On 23 July 1983 the Respondent filed a petitionfor review of the Board's Order in the UnitedStatesCourt of Appeals for the Seventh Circuit,and on 1 September 1983 the Board filed a cross-application for enforcement of its Order. Thereaf-ter,on 20 November 1983, the Board filed amotion for leave to withdraw its application for en-forcement, which the court granted on 4 January1984.The Respondent subsequently requested thecourt to stay consideration of its petition forreview pending resolution of the case before theBoard.On 18 January 1984 the Charging Party filed a"Motion for Immediate Remand and ExpeditedConsideration," in which it requested a hearing onthe objections raised by the Respondent in Case13-RC--15881. On 30 January 1984 the Board re-manded the proceeding to Administrative LawJudge Claude R. Wolfe on theissues raised in theRespondent's Objections 4, 5, and 6 filed in Case13-RC-15881. On 11, 25, and 26 June 1984 thejudge held a hearing on these objections.1266 NLRB'No 189(1983) (not reported in Board volumes)Chair-man Dotson,who did not participate in the Board's decision certifyingthe Union,indicated that he did not necessarily agree with the Board'scertification orderOn 16 November 1984 the -administrative lawjudge issued the attached supplemental decision.The Charging Party filed limited exceptions ' and asupporting brief, and the Respondent filed a briefin support of the judge's decision, cross-exceptionsand a supporting brief, and a brief in opposition totheChargingParty's - limitedexceptions.TheCharging Party filed an answering brief to the Re-spondent's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.'The Board has considered the decision and therecord in light of the exceptions and briefs and hasadopted the findings2 and recommendations. withrespect to Objection 4,3 and finds, upon reconsider-ation, that -the election must be set aside.ORDERIt is ordered that the Decision and Certificationof Representative in Case 13-RC-15881 be vacat-ed.IT IS FURTHER ORDERED that the complaint inCase 13-CA-22448 be dismissed.IT IS FURTHER ORDERED that Case 13-RC-15881be remanded to the Regional Director for Region13 for appropriate action consistent with this deci-sion, including the direction of a new election ifdesired by the Petitioner at such time as the Re-gionalDirector deems the circumstances permit afree choice on the issue of representation.42The Charging Party and the Respondent have excepted to some ofthe judge's credibility findingsThe Board's established policy is not tooverrule an administrative law-judge's credibility resolutions unless theclearpreponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings3Because we adopt the judge's decision sustaining the Respondent'sObjection 4, we find it unnecessary to pass on the merits of the Respond-ent's other objections4We note that on 14 February 1984 Administrative Law Judge RobertA Giannasi issued a decision finding that the Respondent has committedvarious unfair labor practices before and following the election in thisproceeding On 27 March 1985 the Board issued an Order remanding thatunfair labor practice proceeding to Judge Giannasi for further consider-ation consistentwithDucane Heating Corp,273 NLRB 1389 (1985) Thecase is presently Before Judge GiannasiAny W. Eggertson, Esq.,andThomas Nixon, Esq.,counselfor the General Counsel.Gerard C. Smetana, Esq.,counsel for the Respondent.Margo R. Newman, Esq.,counsel for the Union.SUPPLEMENTAL DECISION -CLAUDE R. - WOLFE, Administrative Law Judge. OnJuly 8, 1983, theBoard issueda Decision and Order' ini266 NLRB No 189(not reported in Board volumes)276 NLRB No. 44 408DECISIONSOF NATIONAL- LABOR -RELATIONS BOARDthis proceeding finding Respondent, Sonicraft,^ Inc., hadviolated Section 8(a)(5) and (1) of the Act by refusing tobargain with Warehouse, Mail Order, Office, Technicaland Professional Employees Union, Local 743,Interna-tionalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America (the Union) in an ap-propriate unite after a Decision and Certification of Rep-resentative issued by the Board on July 16, 1982,3wherein the Board adopted the Regional Director's find-ings and recommendations overruling Respondent's ob-jections to conduct affecting the results of the electionheld on December 11, 1981, in Case 13-RC-15881, andissued a Certification of Representative to the Unioncovering a unit of Respondent's production, mainte-nance, and warehouse employees. On July 23, 1983, Re-spondent filed a petition for review of the Board's Orderwith the United States Court of Appeals for the SeventhCircuit.On September 1, 1983, the Board filed a cross-application for enforcement. Thereafter, on November20, 1983, the Board filed a motion for leave to withdrawits application for enforcement. By Order dated January4, 1984, the court granted the Board's motion. In-re-sponse to the court's order, Respondent requested thecourt to stay consideration of its petition for review filedon November 14, 1983, pending resolution of the casebefore the Board.On January 18, 1984, Charging Party filed a.motionfor immediate remand and expedited consideration,moving the Board to issue an order remanding this casefor hearing on the Employer's election objections raisedinCase 13-RC-15881. The Board then, on January 30,1984, remanded this proceeding for hearing before an ad-ministrative law judge on the issues by the Employer'sObjections 4, 5, and 6 filed in Case 13-RC-15881. Thehearing so ordered was conducted by me at Chicago, Il-linois, on June 11, 25, and 26 and July 16 and 17, 1984.All parties appeared at the hearing, were representedby counsel, and were afforded full opportunity to intro-duce oral and documentary evidence relevant to the ma-terial issues.On the entire record4 and my observation ofthe demeanor of the witnesses, and after considering thebriefs -of the parties,- I make the following findings andrecommendations.-Respondent's objections before me for hearing read asfollows:.4.The Petitioner,itsagentsand representativesimproperly induced' employees to support the Peti-tioner by violating the Stipulation for CertificationUpon Consent Election by utilizing more than theagreed upon number of observers without the con-sent or knowledge of the Employer, and with the2Theappropriate unit isAll full-time and regular part-tune production, maintenance andwarehouse employees employed at the Employer's facilities at 8859-South Greenwood and 9501 South DorchesterAvenue,Chicago, Il-linois,excluding office clericals,engineers,draftsmen,technicians,guards and supervisors as defined in the ActsNot reported in Board volumes.--On August 14, 1984,1 issued a four-page order to correct the recordwith leave to the partiesto objector except to the order by August 31,1984Neither did so Accordingly,the record is corrected in the 106 in-stances the order indicates-acquiescence of the Board. agent conducting theelection.5.The Petitioner, its agent and representativesfurther improperly induced and/or threatened em-ployees to support the Petitioner or vote for the Pe-titioner and/or to refrain from visibly opposing thePetitioner or vote against it, all of which preventedthe holding of a fair secret ballot election.6.By these and other acts the Petitioner, by andthrough its agents, representatives or other persons,interferedwith the holding of a free and fair elec-tion.Objection 4-The Stipulation for Certification Upon Consent Elec-tion (stipulation) in Case 13-RC-15881 was entered intoby the parties and approved by the Regional-Director onOctober 22, 1981. It contains the following paragraph:4.OBSERVERS.-Each party hereto will be al-lowed to station an equal number -of authorized ob-servers, selected from among the- nonsupervisoryemployees of the Employer, at the polling placesduring the election toassist inits conduct, to chal-lenge the eligibility of voters; and to verify thetally.The stipulation further recites that the polling place atRespondent's 95th Street location would be open from1:30 to 1:45 p.m. on December 11, 1981, and the one atRespondent's Greenwood location (88th Street location)would be opened from 2:30 to 3:30 p.m.The Union had three observers at the 95th Street poll.Respondent had one. It is the disparity in observers thatgave rise to Objection, 4, with Respondent contendingthe 3-to-1 ratio in election observers at 95th Street violat-ed the agreement of the partiesand wasimproperly con=doned by the Board agent conducting the election. Thereis,however, disagreement between the parties as to whatthe agreement on observers in fact was. Bettye Kitch,Respondent's counsel at the time of the election, testified,to an oral agreement on observers made at the October22 meeting when the stipulation was arrived at. Kitch'stestimony in this regard is supported by David Radeletwho was alsoacting asa company counsel at the -time;William C. Robinson, Respondent's personneladministra-tor; and Barbara Birthright, Respondent's secretary-treas- -urer.Kitch's testimony and that of the other three- namedabove is that the parties specifically agreed on. October22 that the Union and Respondent could each have oneobserver at 95th Street and two at 88th Street. This-ver-sion is contested by Roy Blake, the Union's business rep-resentative,who was also present at the meeting anddenies the one and two observer agreement claimed byRespondent'switnesses.Blake contends that he toldBoardAgent Grinage that he wanted two employeesfrom 88th Street and one from 95th Street, with all threeto be utilized as the Union saw fit, and that Grinage gavehim permission to use allthree at thesame time. Blake'snotes takenat the October 22 conference are on oneyellow,legal-size pagewhich Blake avers contains all-the SONICRAFT, INC.409agreed-upon details of the election except those pertain-ing to . observers. Blake claims that the references` tonumbers of observers in his notes reflect the requests ofthe parties rather thanagreement.About two-thirds oftheway down the page the notes state "3-Observers."Three lines later, after intervening notes on other elec-tion details, appears-the following: 2-Greenwood 1-Dor-chester.Greenwood is the 88th Street plant and Dorchesterthe 95th. Finally, on the fourth and fifth lines from thebottom of the page appears the following: "2-Observersfor Greenwood 1-Observer for Dorchester." Last, at thevery end of the page is the statement: "Union requestedthe use of 3-Observers at both locations." If, as Blake as-serts, his notes of the October 22 meeting reflect every-thing agreed to by the parties except for the referencesto 'observers, one must wonder why these referenceswere included at all and why they were repeated alongwith other admittedly agreed-upon details.Moreover, itisnot entirely improbable but the probabilityis slight inmy view,-assumingBlake tooknotes in anorderly pro-gressionfrom top to bottom of the page, that the verylast linewould expressly,in -a precise sentence quiteunlike the preceding short notes, recite the Union's re-quest for three, observers at both locations without alsonoting the response to that request. Both Kitch and Ra-delet' deny there was any. discussion of three observersfor each party to use as they wished.Board Agent Grinage sent the parties a letter datedOctober 23, 1981, purporting to set forth agreements of'the- parties.The firstitem-reads: "NUMBER OF OB-SERVERS FOR EACH PARTY(2)Petitioner (1) Em-ployer."Kitch testified that she received the letter andcalledGrinage who agreed with her that the letter waswrong and there would be two observers at 88th Streetand one at 95th Street for each party. Blaketestified'thathe also called Grinage and said the letter was wrong'be-cause they had agreed on three observers. To whichGrinage replied Blake should not worry because Grinagewould take care of it.Sometimeafter the conversationswith Grinage but before the preelection conference onDecember 11,5 the parties agreed that each would fur-nish an additional employee to notify employees at the88th Street plant when it was time for them to vote. Thefunction of a releaser is to notify employees it is time forthem to vote if they wish to do so. This is usually ac-complished by the releasers carrying signs whichstate itis time tovote6 intoworking areasand displaying themto the employees. This requires no conversation betweenreleasersand voters. In short,a releaser isnothing morethan an election observer whose duty is to alert employ-ees that the polls are open for them to vote if they wishto do so.There was a preelection conference at the 95th Streetpolling areaimmediately before the polls opened on De-cember 11. The parties' version of what transpired differ5It is rather obvious that the agreement to have employee releaserswas reached before the preelection meeting because the employees desig-nated by the parties to so act were in attendance at that meeting and hadbeen earlier notified of their selection6The signs are prepared and furnished by the Board without assistanceof the partiessharply. Blake avers that Kitch at that time asked himwhy the Union had three observers present. He says thathis reply to Kitch was that there-had been an agreementon three observers and he could use them any way hesaw fit as could the Employer. Blake continues that heturned to Board Agent Grinage, asked if this was cor-rect, and was told by Grinage that it was. Blake saysthatKitch said no more, but then released two of theCompany's observers. According to Blake the only dis-cussionwithKitch on December 11 regarding thenumber of 'observers took place at_ this preelection con-ference. Blake kept all three union observers and testifieshe told one, Ernest Barlow, to act as a releaser at bothlocations.Barlow did so. There was no releaser actingfor Respondent at the 95th Street election, nor was thereany agreement to have a releaser at that location.Kitch and Radelet agree that during the preelectionconference the agreement on observers was briefly dis-cussed by the parties and the Board agent and reiteratedas an arrangement whereby .each party would have twoobservers at 88th Street, one at 95th Street, and a releas-er at 88th Street. Both deny' that Blake said each partycould have three observers to use as they saw fit.JamieMoore, Pearlie Miles, and Purcellyn Jackson,the Employer's election observers, and Yolanda Shelton,theEmployer'sassistantpersonnel administratorwhowas present at the preelection conference, recall no dis-cussion about :the number of election observers duringthat conference.Marion Sherron, Lula Armstrong, andErnest Barlow, the Union's election observers, supportBlake's testimony about his conversation with Kitch' atthe preelection meeting. At the conclusion- of this meet-ing the company lawyers and officials left as did two ofthe Company's observers. Blake also left, but three unionobservers remained.The election at 95th Street commenced with PearlieMiles the only observer for the Company and Sherron,Armstrong, and Barlowas unionobservers, with Barlowgoing through the workplace notifying the employeesthe polls were open. When the polls closed. at this loca-tion, the four observers present signed the Certificationon Conduct of Election for that location.' With the clos-ing of the polls- the .company lawyers and Blake re-turned .What happenednext isagain the subject of con-flicting testimony.Kitch testified that when she observed the three unionobservers she asked why they were all there when therewas only supposed to be one union observer. Blake saidnothing.Board Agent Grinage replied, according toKitch, that it was all right and no big deal. Radelet testi-fied that when Kitch protested the number of observerspresent during voting was not as previously agreed,Grinage madea calming gesturewith his hands and saidsomething to the effect it was all right and do not worryabout it. Yolanda Shelton's testimony is in accord withthat of Kitch and Radelet. Moore, Miles, and Jacksonagree that Kitch protested the observer ratio after sheentered the polls. Jackson notes that Grinage did, wavehis hand, but neither. she, Moore, nor Miles heard any re-sponse toKitch's protest. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDBlake testified that Kitch made no such protest at theend of the polling period as she claims she did. ErnestBarlow, Lula Armstrong, and Marion Sherron testifiedthat they did not recall if she did or not.(1)Blake's explanation of his October 22 note is un-convincing. (2) It is extremely unlikely that a Boardagent charged with conducting the election would givethe parties unfettered discretion to utilize their observersas they saw fit. (3) There was no reason for. Kitch toprotest the presence of three union observers at the pree-lection conference on December 11 because the Employ-er also had their three present for preelection instruc-tions (4) It,is not likely that the Employer's entouragewould have included two of its observers as it left thepreelection conference if ' the Employer knew or hadreason to believe its remaining observer was to be out-numbered three to one by the Union's observers. (5)There was no agreement io use a releaser at 95th Street,nor does the evidence support any finding the Employerknew or even suspected the Union would have a releaserat that location. (6) The failures of Barlow, Armstrong,and Sherron to recall whether or not Kitch made a pro-test at the end of the polling period are not impressivebecause the same witnesses purport to recall -what hap-pened at the preelection conference on the same date, atthe same place, and within minutes of the events they donot recall. For these reasons and the further reason thatthe Employer's version of events is more believable, Iconclude and find the parties had -an agreement therewould be one observer each at 95th Street, two each at88th Street, and one releaser each at 88th Street. Therewas no agreement for releasing at 95th Street, no agree-ment that each party could utilize three observers how-ever they wished, and no knowledge by,the Employer ofthe Union's intent to utilize or actual utilization of threeobservers, including a releaser, at 95th Street until afterthose ' polls closed and Kitch came in and protested thedisparity in observer numbers.The issues of imbalance in the number of observersand noncompliance with-the terms of a stipulation havebeen dealt with in Board and court decisions. In 1956,the Board, inBreman Steel Co.,7held that a stipulationwas binding on the parties thereto, that its provision onobservers was a material term of the agreement, and thatthe use of observers is a right. Fourteen years later, inWestinghouse Appliance Sales Co.,8the Board made thefollowing finding:-the mere fact that the Employer had only oneobserver available to it at the election while the Pe-titioners, had two is not sufficient grounds for set-ting aside the election.We find that this imbalancein the number of observers did not create the im-pression that the Board favored the Petitioners overthe Employer, or otherwise prejudice the election.Furthermore, we note that the Board agent specifi-cally advised the Employer of its right to an equalnumber of observers which is entirely consistentwith the provision in the Stipulation for Certifica-tion that each party would be allowed an equalnumber-of observers. Last, to the extent that it mayhave constituted a variation from what the Employ-er alleges was a prior oral understanding that onlyone observer represents each party, we find that thevariationwas immaterial and in no way compro-mised the fairness of the election.The Board held in 1977 inGrant'sHome Furnishings9that noncompliance with the terms of a stipulation is tobe judged on the basis of whether the -breach was preju-dicial or sufficiently material to warrant setting aside anelection. In 1980, the United States Court of Appeals forthe Ninth Circuit denied the Board's application for en-forcement inSumma10and set aside an election conduct-ed pursuant to a stipulation because the Board agent con-ducting the election permitted the union to use an addi-tional observer at the first of two voting sessions withoutconsulting Summa's observers. The court explained itsdecision' i as follows in-pertinent part:We agree with the current position of the Board.. . an election will not be set aside for everybreach of an election agreement. Rather, electionresults should_ be overturned only if the breach ismaterial or prejudicial, in the sense that the conductcausing the breach significantly impairs the fairnessof the election process. .. .We find that the stipulation providing for anequal number of observers is material to the electionprocess. The language of the stipulation itself indi-cates that the parties intended to rely upon their ob-servers to carry out the important functions of chal-lenging voters and generally monitoring the electionprocess.Each party reasonably desired to preventthe other from enjoying a relative advantage in thisfunction.Moreover . . . there is a significant riskthat an imbalance in the number of observers,-withthe acquiescence of the Board agent, could createan impression -of predominance on the part of theUnion and partiality on the part of the Board.. . . We think that a party to -a consent election... has a right through pre-election contract toguard against misconduct material to. the electionprocess.Summa is entitled to insist- that the Board and allparties adhere to provisions of the election stipula-tion that are designed to ensure a fair election. Wewill set aside an election for a material breach ofsuch a provision, without requiring a showing ofactual prejudice.The administrative law judge inHerider-Farms,261NLRB 762 (1982), where -the' Board agent allowed theemployer to have an extra observer over-the union's ob-jection, overruled an objection to this conduct and dis-tinguishesHeriderfromSumma. Herddahas no preceden-9 229 NLRB 1305, 1306 (1977)7 115 NLRB 247 (1956)10SummaCorp v. NLRB,625 F.2d 293 (9th Cir 1980).8 182 NLRB 481 fn 1 (9th Cir 1970).11 625 F 2d at 295 SONICRAFT, INC.'411tialvalue because the Board expressly stated it was proforma adopting the judge's recommendation to overrulebecause no exceptions to the judge's decision on thispoint had been filed.-Finally, the Board in March 1984 adopted the hearingofficer's report in overruling objections inBest ProductsCo., 269 NLRB 578 fn. 2 (1984),noting:--The parties' stipulation [pre-printed NLRB form]provided that ``[e]ach party hereto will be allowedto stationan equalnumber of authorized observers.During the preelection conference beforethe first voting session, the Petitioner requested thatthe ' number of observers be increased to two perparty on thegrounds that an additional observerwas necessary to enable the Petitioner to identify allthe voters. The Board agent granted the request,and requested the Employer to providean equalnumber of observers.The Employer declined forseveral reasons.In agreement with the hearing offi-cer,we find that the instant facts are clearly distin-guishable from those inSumma Corp v. NLRB, 625F.2d 293 (9th Cir. 1980), where the Boardagent al-lowed the union an additional observer without firstnotifying the employer.Here, the question of the number of observersarose at .the preelection conference, and the Em-ployer had sufficienttime(15 to 30 minutes beforethe first session, and several hours before the secondsession) in which to secure additional observers ifhe so chose. The,. Employer did not even attempt todo so. Furthermore, the parties' stipulation did notspecify the number of observers, but only providedthat both parties; would have an equal number. The.Board agent acted within her discertion in allowingeach party two observers. Contrary to his ' col-leagues,Member Hunter finds that the parties hadan agreementthat each would have one observer,and that the Board agent breached the agreement.Member Hunter finds, however, that the Employerhas failed to show that it was prejudiced or that thepresence of the extra observer had any impact onthe election or that there was any material breachunder the circumstances.The rule followed by both the Board and the courtseems to bethat'amere imbalance in observers is abreach of the stipulation which must be examined in con-textwith the circumstances in each case to determine ifthe breach was prejudicial or material enough to requirethe setting aside of the election. In the instant case theuse of three observers by the Union at 95th Street had tohave been with the acquiescence or specific permissionof the Board agent who was present during the election.If this were not so the Board agent would not have per-mitted it. The 3-to-1 ratio of observers was a violation ofa material term of the agreement. The Employer, unlikethose inWestinghouse Appliance,supra, andBest Products,was given no notice there would be such an im-balance nor was it given an opportunity to furnish more,observers.Moreover, the Union was permitted to usenotice to or agreement with the Employer.Nine of the.ten eligible voters at 95th Street voted.The Union wonthe electionby a 45-to-35 margin. A 'shift-of five votesfrom the Union to an against'vote would have produceda tie, which means'the Union would have lost. I am per-suaded that the use of Barlow as the sole releaser at 95thStreet and the two to one imbalance in observers at thepolls, all without notice to or permission of the Employ-er,might well have created an' impression among theelectorate that the Board was partial to the Union, andthat the Union was responsible for running the election.The existence of such an impression is inimical to funda-mental fairness in election proceedings and is sufficient,particularly in a case such as this where the outcome isdetermined by so few votes,to warrant setting aside anelection.Accordingly,Objection4 is sustained.The Employer raises two other matters which mightmore exactly fit under.Objection 6 but will be here con-sidered because they are directly related to the actualconduct'of' the election.The firstcontention is thatMarion Sherron,an election observer for the Union, wasoutside the election room talking with"prospective voterswhile-ballotingwas in progress.The primary evidenceproffered in support of this contention is the testimony ofJerome'Pogue.When called by_ the Employer, he firsttestified that on December 1.1, 1981, just before the poll-ing commenced at 88th Street,he heard Marion Sherrontell another employee in the cafeteria that women on thesouth side of the production line would get their "asseskicked"if they did not vote, for the Union.He addedthat she also said something about"they would pay tovote for the union." He then testified, still on direct ex-amination:After that I heard that the women on the south side,of the line,'some of them, were paid to vote; and ifthey hadn't voted for them, they would, you know,get beat up or what have you.In an affidavit given to a Board agent on January 14,,On the day of the election, right after the votes"were counted, 'I overheard Marion Sherron tellingemployees Estella Anderson and Bernie Wells, thatif some of the ladies didn't vote yes for the Union,that someone was going_to kick their asses. Marionmentioned the name of a man, however, I did nothear what name she mentioned.Marion continuedto talk, -however, she talked so softly that I wasunable to hear anything else. This conversation oc-curred on the assembly line.'From the way Sherronwas talking I assumed that the ladies that she wasreferring to had been paid to vote yes for theUnion. I have' no knowledge that they were paid.When confronted 'with this pretrial statement, Poguegradually, in response to questions, reconstructed his tes-timony to reflect that' he in fact heard Sherron say, "Ifthey don't vote, they are going to get beat up becausethey were paid."At a later point in cross-examination, Pogue testifiedthat he heard Sherron say, "Those women on the south .412DECISIONS OF NATIONAL LABOR RELATIONS BOARDline, if they don't vote.for, the.union,they are going toget -their asses kicked,"and that a man, whose namePogue did not hear,who paid them would do it.In a signed statement taken by the Employer,not bear-ing a jurat or any other indicia that it was a sworn state-ment,dated December 30, 1981,Pogue said:the election I heard Marion SherrontellingEstellaAnderson and BernieWells that ifsome ladies,didn'tvote yes for the Union,- that(some guy-a name of a man was said but Icouldn'thear it)was going to kick their asses. Icouldn'thear anything else,because they,Were talk-ing in low voices. -On redirect examination Pogue claims Sherron made thestatements referred to above on election day before thevotes were counted and before he and others had voted,butwhile balloting was going on. In response to ex-tremely leading questions by Employer's counsel, Poguetestified that when he signed his January 14, 1982 affida-vithe"must have -missed"the part relating,that theSherron conversation was after the votes were counted,and that he is-now certain it occurred before the elec-tion. _In addition to Pogue's testimony, employer witnessKaren Adams states that Pogue rushed up to her duringthe election,pointed out a lady in the hallway by thebathrooms,and said that lady had said that if the ladieson the line did not vote the "proper way" they wouldget their"asses kicked." Adams does not know the iden-tityof the woman pointed out by Pogue..Adams hadstated in a pretrial affidavit, which she now claims is in-'correct,that Pogue's conversation with her occurred 5days after the election.The simple fact is that Marion Sherron was sitting at atable in the polling room acting as the Union's observerchecking off the names of voters as they came in to votethroughout the voting, and therefore could not havebeen lounging in the hall or talking to employees on thelinewhile balloting was in progress.Moreover, Poguewas an unbelievable witness who seemed to be willing totailor his testimony to comport with whatever suggestiveor leading question was-put to him.The following is aprime example of his malleability.HisDecember 30,1981 statement says nothing about any pay. His January14, -1982 affidavit states he assumed the ladies had beenpaid,but he had no knowledge of any such payment.Before me,he first testified Sherron said something about"they" would pay to vote. He then alters his testimonyto "I heard.. .the women..were paid to vote." Henext testified that Sherron definitely said "they werepaid."Later, he expanded on this to state he heard Sher-ron say the man who paid the ladies would do the kick-ing. It was truly remarkable how Pogue's recollectionsimproved,and- continue to improve,since December 30,1981, only 19 days after the alleged conversation he nowso vividly recalls.This man is not credible on demeanorgrounds as well as grounds.of prior inconsistent state-ments,internal inconsistency of his testimony, and themanufacture obvious from a bare reading of his testimo-ny.Adams'testimony is of little value because whatPogue told her was hearsay,she does not even knowwho the woman pointed out was, and because she hasgiven a prior inconsistent statement that Pogue talked toher 5 days after the election.It. isworthy of note thatAdams recites,in her January 11, 1982 affidavit given tothe Board,that Pogue told her Sherron had said womenwould get their "asseskicked" if they did not vote likethey were supposed to, but only after she asked whatthismeant to him did Pogue say it meant they had beenpaid to vote the right way because they would not go onpromises from the Union. Thus, according to Adams,Pogue was but giving an opinion when he concludedemployees-had been paid to vote a certainway and, ifher recollection is accurate,what he reported is contraryto-his final testimony on the matter.The .Employer'sfirstcontention is rejected for thereason that the evidence in support thereof is deficient inseveral respects as indicated above,and for the furtherreasons that Marion Sherron's denial of any such conver-sation'with any employees is credited,and there is noevidence,other than the Employer'sattenuated conjec-ture based on largely ephemeral evidence,that anybodywas paid to vote for or against the Union.The other matter the Employer refers to is the possi-bility that observers physically handled ballots during theelection. JanieMoore and Purcellyn Jackson, both ofwhom were Employer observers at the 88th Street polls,claim to have passed out ballots to voters. It is difficultto see how this, if it happened, could have prejudicedthe election against the Employer. The other three wit-neses speaking to this topic,union observers Sherron,Armstrong,and Barlow,agree that no observer passedout ballots.Armstrong and Barlow specifically recall theBoard agent's instructions that they should not touch theballots.There were no significant-differences in demean-or among these five witnesses.Standing alone their op-posing testimony is in equipoise,neither outweighing theother.The Employer points out,.however, that theBoard's casehandling manual, which is an internal guiderather than a document with the forceof-law,instructsat Section 11306 that before, during, and after an elec-tion,no one should be permitted to handle any ballotexcept a Board agent and the individual voting theballot.It seems to me that a Board agent may reasonablybe expected to follow written instructions far more oftenthan not.Thatbeing the case, and the Employer's evi-dence being balanced by opposing evidence, I concludethe Employer has not in this instance carried its burdenof proof.This failure of proof and the probabilities in thecircumstances Warrant a conclusion,which I make, thatthe Employer'sobjection,if it.be an objection, to em-ployees handling the ballots must be overruled.Objections 5 and 6In support of these objections the Employer arguesthat the Union interfered with the election by means of"payoffs"to employees,and that Frank Nissan, ErnestBarlow,and Marion Sherron made objectionable threatsand promises.The Employer states its position on the payoff allega-tion to be that the Union attempted to buy votes by SONICRAFT, INC.paying off employeesin at leastfour distinct ways: (1)paying certain employees to organize and gather supportfor the Union; (2). paying certain employees to vote fortheUnion; (3) providing free meals and liquor to em-ployees; and (4) financing a trip for at least one employ-ee to Washington, D.C.To support these contentions, the Employer- relies on(a) the testimony of Pogue about Sherron's alleged re-marks to other women on election day; (b) the Union'sconduct in furnishing employees with free food anddrink at unionmeetingsconceifningorganizing of em-ployees at Sonicraft; and (c) employee testimony with re-spect to statements made by Frank Nissan. The testimo-ny of Pogue with respect to Sherron's conduct has beenfound lacking in credence and therefore does not supportthe Employer's contentions. With respect to (b), it is truethe Union provided free food and drink for employees atunion meetings,some of which took place before the pe-tition for election was filed,12 held in the Queen of theSea and Woodlawn Gardenrestaurantsand a privatehome. It is, also true, however, that the Board has longheld such conduct to be legitimate' campaigning.' 3 Thereis noevidence that the food and drink were conditionedon the recipientssigning unionauthorization cards orvoting for the Union, or were anything other than a per-missible device to encourage meeting attendance andgenerate a kindly feeling toward the Union.In addition to the alleged comments of Sherron whichI have found were not made, testimony was adduced re-garding statementsby Ernest Barlow, Frank Nissan, Vir-giniaVasquez, and Darrel Smith which arguably fallwithin the scope of the Employer's objections.Barlow's StatementsErnest Barlow,JanieMoore,PearlieMiles,and Va-detta Brown testified regarding Barlow'scomments tothe women either on election day or a few daysbefore.Thereisno agreement among the four on thedate.Therecitation of what transpired is a distillation of the com-posite testimony of all four into what I -believe to bemost probable given the comparative certainty and testi-monial demeanor of the witnesses.Barlow asked Brownhow she would vote in the election.She declined to tellhim. Barlow said that he would be the union stewardafter the election;the Companywould be Barlowcraftrather than Sonicraft,and the women would be workingfor him.He also told Brown that she was a chicken ifshe did notvote for theUnion, and then walked away,flapping his arms like a chicken. Janie Moore testifiedthat,because Barlow specifically named four womenwho would be working for him but did not mention hername,she concluded she would have no job and wasfrightened.Anythingispossible,butMoore's claim shewas frightened by Barlow's comments strikes me as ex-aggeration.The Employer'sassertion that"It is clearthat Barlow had employees believing he would be run-ning personnel matters through the collective-bargainingagreement at the.Company after the election and that12The petition for election was filed on October 7, 1981is See, eg., L.M. Berry & Co,266 NLRB 47, 51 (1983),NorthernStatesBeef,226 NLRB 365, 376 (1976)413Company President Jerry Jones -would accordinglymarch to the beat of Barlow's drum," is novel but unper-suasive.All this incident really amounts to is display byBarlow of insouciant braggadocio (his statements)and in-'nocent horseplay (his chickenimitation),whichI cannothelp but believe were recognized as such by his fellowemployees.On another occasion, date unknown, Barlow toldBrown'she should vote for the Union because-she wouldthen have pregancy benefits not now available to her.This is nothing more than an unobjectionablestatementof opinion.Conduct of Frank Nissan -Jerome Pogue testified that Nissan told him about 3weeks before the election that he was a. union organizerwho would get a $2100 check for his services when theUnion came in. Pogue, who has been'found lacking incredibility in another instance previously recited, placesthis incident at 10:30 a.m., and explains he had earliertold a -Board agent it took place in the afternoon because10:30 a:m. is midafternoon to him. This explanation, is in-credible; but the substance of his testimony is uncontra-dicted and credited.14A week or two before the election, Nissan told JanieMoore the Union had paid for his trip' to join the Soli-darityMarch in Washington, D.C., from which he hadjust returned. He also told her she would have a guaran-teed job and it raise if the Union got in.Karen Adams states that Nissan, about the latter partof September 1981, had a general conversation with herwherein he explained, in response to her questions, somebenefits of union representation.When she asked if em-ployees could come to work in the event of a strike, hesaid they could, but it would not be healthy. She askedwhat he meant. He said people would vandalize her carand throw things at her. She asked who would do this.Nissan said. he would not do it, but employees would be-cause they would consider her a scab.Within the same month or about a month later, ac-cording to Adams, she heard Nissan tell other employees"he was not worried about Jerry Jones firing him, whocared about him- organizing because when he finishedthis job, here he has a .check waiting for him." Nissanmentioned$2100- or $2500 as the amount of the check,and said he had another job waiting.The Union denies Nissan is or was its agent or waspaid any money by the Union. Apart from Nissan's state-ments to the effect he was being paid $2100 or $2500 forhis organizing services and his trip to Washington, D.C.,had been paid for by the Union, there, is no evidence hewas a union agent.The Union denies paying for any tripfor Nissan. A search of the Union's expenditure recordsrevealed no payments of any kind to Nissan or any otherSonicraft employee. It may be, given the nature of Nis-san's claims, that employees did regard Nissan to be anagent of the Union. That does not make him one. State-ments indicating agency made by the employee who isthe purported agent does not establish the relationship.14 Nissandid not testify. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirestoneSteel Products Co235 NLRB548 550 (1978)Tuf Flex Glass vNLRB715 F 2d 291 296 (7th Cir1983)The onlyevidenceproferredor adduced to showhis travel and organizing endeavors were paidfor by theUnion and/or show he was a union agent is hearsay unsupported by the slightest modicum of persuasive evidence The Employer has not carried its burden of proving that Nissan was a union agent or was paid or received union funds nor has it established a prima faciecase to that effectStatementsof Darrel SmithJerome Pogue testifies to a conversation with DarrelSmith on an unknown date probably late October 1981where Smith told him that windows would be brokenand there would be name calling and obscene telephonecalls if the Union knew one was not voting for it Accepting this testimony as accurate inasmuch as Smith didnot testify it reflects nothing more than an expression ofopinion by one employee to another in the absence ofany evidence the speaker is a union agent or possessescertain knowledge that the predicted events will in factoccurAnswers of Virginia VasquezPogue also relates a conversation with Virginia Vasquez t 5 on the assembly line about a month after the electionAccording to Pogue he had heard that Vasquez hadsome problems with vandalism about 10 years beforeduring a union campaign He therefore asked her if itwere true that union adherents break car windows cuttiresetcShe said they do because it had happened toher 10 years beforeAt a later point in his testunony Pogue refers to asunilar conversation with Vasquez prior to the electionwherein he asked if people did not want to strike wouldthey have to She answered that they did not but wouldprobably be faced with trouble at work or as they leftworkVasquez is neither alleged nor shown to be an agent ofthe Union She merely answered questions asked on thebasis of her past experience of which Pogue had someprior knowledgeHer comments after the election areplainly not objectionableGoodyear Tire & Rubber Co138 NLRB 453 (1962) and her answers to Pogue s questions before the election assuming they occurred afterthe petition for election was filed are unobjectionableexpressions of opinion solicited by the hearer15Thename may beValasquezConclusions on Objections 5 and 6The evidence does not support the Employers contentions that the Union paid employees to organize andgather support on its behalf paid employees to vote forthe Union or financed a trip for any employee of Sonicraft The Union did provide free food and drink to employees at their meetings with union representataivesbut as I have noted heremabove this conduct was notobjectionableTurning to the various statements of Sherron NissanBarlow Smith and Vasquez their conduct before thepetition for election was filed and after the election washeld may not be found objectionable 16 None of theseemployees have been shown to be union agents Theconduct of rank and file employees is accorded lessweight by the Board and courts in considering electionobjections than that of the parties to the election 17 andthe Employer has not carried its burden i 8 of showingany of the conduct of such employees of which it coinplains either disrupted voting procedure or destroyed theatmosphere necessary to the exercise of free choice bythe votersWhere the conduct in question is not attnbuted to a party such a showing must be made 119 Theevidence relating to Objections 5 and 6 does not showthat the conduct of employees which is questioned bytheEmployer rendered impossible the rational uncoerced selection of a bargaining representative Accordmgly, I find and conclude Objections 5 and 6 must beoverruledCONCLUSIONS OF LAW1Respondent Employer is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2The Union is a labor organization within the meanmg of Section 2(5) of the Act3The Employers Objection 4 should be sustained4The Employers Objections 5 and 6 are withoutmerit and should be overruled5Respondent Employer has not violated Section8(a)(5) and (1) as alleged in Case 13-CA-22448 becausethe Union s majority status has not been established[Recommended Order omitted from publication ]16 Ideal ElectricdMfg Co134 NLRB 1275 (1961)Goodyear Tire &Rubber Co138 NLRB 453 (1962)17Six Flags Over Mid America253 NLRB 111(1980)enfd 638 F 2d59 (8th Cir1981)Tuf FlexGlass vNLRB715 F2d 291(7th Ca 1983)1s It is well established that the objecting party has both the burden ofgoing forward with the evidence and the ultimate burdenof proof Seee gVitekElectronics268 NLRB 522(1984)BostonInsulatedWire &Cable Systems703 F 2d 876 (5th Cir 1983)19NLRB v Advanced Systems681 F2d 570 (9th Cir 1982)EmersonElectric Company v NLRB649 F 2d 589 (8th Cir 1981)IDAB Inc269NLRB 554 (1984)